Title: To John Adams from François Adriaan Van der Kemp, 25 November 1815
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 25 Nov. 1815


I will not delaÿ to answer your favour of the 10th, with which I was again gratified—I was apprehensive that all was not well in your honoured family—and feared that the disagreable weather of cold and rainÿ days had Some influence on your health—happily it giveth only colds—of these we had a full Share—and—I—as it ought to be, as the chief of the family, the largest—but—if we minded long Such triffles, there would never be an end of complaints. Good roastbeef—and an excellent Spare rib—arriving in Season cured me—make use of the Same recipe with a double glass of your noble wine—I Say with Paul—it is not good my Father! to drink at that time cold water or hard cyder—wine is the medicine of life for old age.
I knew—our wishes Should be in unison! happy Should I be indeed—if, once more before my death—and we Both must hear his knocking at our doors—as a few years at our age makes but Small odds. I might enjoy that blessing—but here in I have learnd to Submit and am thankful, that by continuance I am So often honoured with renewed proofs of your regard—Nevertheless—I live not without hope; lately a Small legacÿ enabled me to Supply the deficit of the year—to provide for all our necessities—including convenience and comfort.
It was unexpected—and equally unexpected may it be placed in my power to give once a visit to my children—and by a Small excursion then I Should be once more received under your hospitable roof, and give a fresh proof; that time nor age, though it might impair my faculties, can cool the warmth of my attachment, or lower mÿ high regard for my old frend and his Respected Ladÿ. Why—do you not possess £40000 a year then Should I Say, as Swift did to one of his female friends—allow me the annuity of a Single thousand—and you Should See me annually till you or your Lady exclaimed—now we have enough of that western Pilgrim.
I presume, I have been as much benefitted by the Spiritual food of the missionary Doctor’s Theodicee, as your Honour by Father Schaffmacher’s Demonstration—this abused word brings to my recollection a Demonstration of the Trinity by a Dutch Father to his Students at Franequer’s Academÿ “The Trinity, M. H! is not a part of Faith—it is a matter of demonstration—it may be proved to the eye—how happy are we—Have ye never observed the Gallows—before our city—that monument of taste and Solidity combined—Three Stone pillars—joined together by three  Iron bars—without that a human eye, can discover, where the bars end or begin—all three with the Same capacities and properties—all three adapted for the Same purpose, and yet not three Gallows but one. Any one Suspended at one of the bars of this triangle, is Suspended at the Gallows—and yet they are distinct, and yet they are one” A tali dogmati Sondi furore libero nos Domine, and one grain of Sound Sense—one glass of water given with a kind heart is by me more valuable—than all the theological nonsense of modern and past ages. Far more was I lately pleased with few German tracts of Rhür and Fabritius Showing god’s wisdom and goodness from the plants—water and fire, than I could by all the Orthodoxÿ of Christendom—Say not—Sir! this is an heretical opinion. I know it, and must die in that Sin—convinced—that I would be considered as an incorrigible heretic, by what sect I might been a while tolerated—for which I follow your Salutary lesson—given—when yet in Europe—as much as I can “Do not meddle with Theologÿ”
As you know So many things, can you not inform me, what author—before Hogarth—mentioned the Serpentine line as the line of beautÿ? I have ransacked my memory and Books Since thre years, and cannot find it—and yet, manÿ years past I communicated the identical Latin passage from an Author—I believe German—to my frend Mifflin—It is not to detract of Hogarth’s merit—that others—before him—had a glimpse of the truth. You See it in these lines of Moliere
La beauté des contours observées avec soin
point durement traitás, amples, tirés du loin
Inegaux, ondoyants, et tenant de la flamme.
I imagined—I had Seen it in Ruysh—I read again all his anatomical works—and yet, if it is there, it escaped me—tho I was repaid by new discoveries—Among his excellent and new observations on the Uterus—upon which he made important anatomical discoveries—he has a reflection—expressed in coarse language—but full of instruction—“Man—born—or laying before his birth between dung and urine” it is coarse, but literaly true—and—to excuse him—he was and Spoke as an Anatomist—He was a Dutchman—alas! how could he tell truth more forciblÿ? Frederic ii did So "je voudrais, qu’on dit tous les jours aux Princes, point d’orgueil! point d’orgueil! Souviens-toi, que ta premiere habitation, a eté entre L’intestinum rectum et la vessie—this a literal translation of the anatomical words of Ruysch.—I must give you a paralel passage of Bera
—uteri coecas intra foedasque lacunas
et nasci neget et sension concrescere foetus:
If Scot’s Ladÿ is republished, I must give you for the Editor an addition, to the Notes of cant. iii the gathering, with which I met this morning in reading Jules Cæsar—That manner of making public any matter of high concern among the Highlanders Seems to have been of an ancient Gaulish orgin.  “Celeriter ad omnes Galliæ civitates fama perfertur: Nam, ubi major atque illustrior incidit res, clamore per agros regionesque significant. Hunc alii deinceps excipiunt, et proximis tradunt" Bell. gall. vii. 3. pag. 168 ed. Bip.
Your good St. Justin would now by the majority of the genuine orthodox pass for a damned heretic—Qui non credit, ut ego interpretor Euangelium—damnatur—and who doubts the infallibility of my interpretation damnatur as my great-grandfathers mother and nurse imbibed their doctrine with the milk—But—peace to their Souls—It is not wise to irritate these folks.
What you mention’d about Buffon Surprised me—I coincide with your opinion about his Supereminent worth, but Supposed him as amiable in manners and delightful in conversation as instructif in his writings—How few are great and good—if thoroughly inspected.
If I committed the blunder calling the grain, which I Sent, wheat, I must correct it—It is Busti’s Egyptian Rye—and this induced me, to Send this valuable grain to N.E. last week I Send a Small Sample to your neighbour Quincy. I beg you, to have Sown yet in your garden —except it is already known.
Farewel—continue to honour me with your distinguished friendship endeavour to ingratiate me deeper in your Lady’s good opinion. I remain / Your obliged and affectionate frend


Fr. Adr. vanderkemp



   P.S. Let it be planted 4 or rather 6 inches asunder—


